OPINION — AG — THE TOTAL AD VALOREM TAX LEVY FOR ALL COUNTY PURPOSES FOR ANY YEAR (EXCEPT SUCH ADDITIONAL LEVIES AS ARE EXPRESSLY AUTHORIZED BY THE OKLAHOMA CONSTITUTION), INCLUDING ANY PORTION OF SAID LEVY NECESSARY TO FINANCE ANY APPROPRIATIONS FOR COUNTY FREE FAIR PURPOSES (REGARDLESS OF THE SECTION OF THE STATUTES UNDER WHICH MADE), MAY NOT EXCEED THAT PART OF THE 15 MILLS APPORTIONED TO THE COUNTY AS PROVIDED BY ARTICLE X, SECTION 9, OKLAHOMA CONSTITUTION. CITE: OPINION NO. DECEMBER 7, 1957 — COLBERT, OPINION NO. APRIL 1, 1954 — LAWRENCE, OPINION NO. AUGUST 4, 1951 — RUSSELL, 2 O.S.H. 131.13, 2 O.S.H. 109-117, 2 O.S.H. 117, 2 O.S.H. 131.1-131.18 (RICHARD HUFF)